     Case 2:18-cv-02355-WBS-EFB Document 42 Filed 04/29/20 Page 1 of 6

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   MARCUS SHOALS, SR., an                   No. 2:18-cv-02355 WBS EFB
     individual,
13
                   Plaintiff,
14                                            MEMORANDUM AND ORDER RE:
          v.                                  DEFENDANT STAFFMARK
15                                            INVESTMENT, LLC’S MOTION FOR
     OWENS & MINOR DISTRIBUTION,              GOOD FAITH SETTLEMENT
16   INC., a corporation; STAFFMARK
     HOLDINGS, INC., a corporation;
17   STAFFMARK INVESTMENT, LLC, a
     limited liability company; JOHN
18   CLINE, an individual; and DOES 1
     through 50, inclusive,
19
                   Defendants.
20
21
                                   ----oo0oo----
22
                Before the court is defendant Staffmark Investment,
23
     LLC’s (“Staffmark Investment”) motion for determination of good
24
     faith settlement.     (Mot. (Docket No. 39).)     The motion is
25
     unopposed by the remaining non-settling defendants.
26
     I.   Background
27
                Staffmark Investment is a temporary services agency
28
                                          1
     Case 2:18-cv-02355-WBS-EFB Document 42 Filed 04/29/20 Page 2 of 6

1    that places its employees in various temporary jobsites

2    throughout California.     (Mot. at 1.)     Plaintiff Marcus Shoals,

3    Staffmark Investment’s former employee, claims he was subjected

4    to racial discrimination, sexual harassment, and retaliation

5    during his placement with defendant Owens & Minor Distribution,

6    Inc. (“O&M”).    (Request for Judicial Notice (“RJN”), Ex. B

7    (“First Am. Compl.”) ¶¶ 18-19, 23 (Docket No. 39-1).)          After

8    plaintiff left O&M, Staffmark Investment placed him at Penske

9    Logistics LLC in December 2014.       (Decl. of Susan Steward

10   (“Steward Decl.”) ¶ 13 (Docket No. 39-2).)        Plaintiff ended his

11   employment with Staffmark Investment after he accepted a full-

12   time position with Penske.      (Id. ¶ 17.)

13              Plaintiff brought this action in California state court

14   against O&M, his supervisor at O&M, John Cline, Staffmark

15   Investment, and Staffmark Holdings, Inc. (“Staffmark Holdings”),

16   alleging seven causes of action: (1) Unlawful Harassment/Hostile

17   Environment in violation of California Government Code §

18   12940(j)(3); (2) Unlawful Harassment/Hostile Environment in

19   violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

20   §2000 et seq.; (3) Discrimination in violation of the California
21   Fair Employment and Housing Act (“FEHA”), Cal. Gov. Code §§

22   12900-12996; (4) Discrimination in violation of Title VII; (5)

23   Retaliation in violation of California Government Code §

24   12940(h); (6) Retaliation in violation of Title VII; and (7)

25   Failure to Prevent Discrimination and Harassment in violation of

26   California Government Code § 12940(k).        (See generally First Am.
27   Compl.)   All defendants agreed to remove the case to this court.

28   (Docket Nos. 1, 7.)     Staffmark Holdings and Staffmark Investment
                                          2
     Case 2:18-cv-02355-WBS-EFB Document 42 Filed 04/29/20 Page 3 of 6

1    then moved to compel arbitration on August 31, 2018.          (Docket No.

2    12.)

3               This court denied plaintiff’s subsequent motion to

4    remand and granted the motion to compel arbitration.          (Docket No.

5    34.)   After proceeding through JAMS arbitration before the

6    Honorable Rebecca Westerfield (Ret.), plaintiff agreed to dismiss

7    Staffmark Holdings in exchange for a waiver of costs.          (Steward

8    Decl. ¶ 13.)    The court ordered the dismissal of Staffmark

9    Holdings on October 15, 2019.        (Docket No. 37.)    On December 9,

10   2019, plaintiff served Staffmark Investment a statutory offer to

11   compromise pursuant to California Code of Civil Procedure § 998

12   for $110,000.       (Steward Decl. ¶ 14, Ex. G.)     Staffmark Investment

13   and plaintiff eventually settled for $70,000.          (Id. ¶¶ 18-20, Ex.

14   I.)    Staffmark Investment now seeks a judicial determination that

15   the settlement was reached in good faith.          (Docket No. 39.)

16   II.    Discussion

17              A.       Applicable Law

18              In California, state substantive law on settlements is

19   codified at California Code of Civil Procedure Section 877.

20   Section 877.6, the procedural mechanism for implementing Section
21   877, is intended to promote the equitable sharing of costs among

22   the parties at fault and encourage settlement.          Tech-Bilt, Inc.

23   v. Woodward-Clyde & Ass’n, 38 Cal. 3d 488, 494 (1985).          While the

24   procedures set forth in Section 877.6 “do not govern a federal

25   action” like the one here, “the substantive provisions of

26   California law” are applicable.        Fed. Sav. & Loan Ins. Corp. v.
27   Butler, 904 F.2d 505, 511 (9th Cir. 1990).

28              Courts are permitted to approve a settlement under
                                           3
     Case 2:18-cv-02355-WBS-EFB Document 42 Filed 04/29/20 Page 4 of 6

1    Section 877.6 if it was made in good faith.         Cal. Civ. P. §

2    877.6.      To access whether a settlement was made in good faith,

3    courts must determine whether the settlement is within the

4    “reasonable range” of the settling tortfeasor’s share of

5    liability for the plaintiffs’ injuries.        Tech-Bilt, 38 Cal. 3d at

6    499.     Courts consider the following, among other practical

7    factors: (1) a rough approximation of the plaintiff’s total

8    recovery and the settlor’s proportionate liability; (2) the

9    amount to be paid in settlement; (3) the allocation of settlement

10   proceeds among the plaintiffs (if there are multiple plaintiffs);

11   (4) a recognition that a settlor should pay less in settlement

12   than he would if he were found liable after a trial; (5) the

13   financial conditions and insurance policy limits of the settling

14   defendants; and (6) the existence of collusion, fraud, or

15   tortious conduct aimed to injure the interests of non-settling

16   defendants.      Id.   Ultimately, the determination is left to the

17   trial court’s discretion.      Id. at 502.

18          B.    Application to Plaintiff’s Claims

19                Staffmark Investment agreed to settle with plaintiff

20   for $70,000.      (Stewart Decl. ¶¶ 18-20, Ex. I.)     The terms of
21   their settlement agreement are as follows: (1) dismissal without

22   prejudice of this litigation and the Arbitration Action against

23   Staffmark Investment; (2) timely payment of the settlement funds;

24   (3) mutual release of claims arising out of plaintiff’s

25   employment with Staffmark Investment, including a waiver under

26   California Civil Code § 1542; (4) mutual agreement by each party
27   to bear its own attorneys’ fees, costs, and expenses; and (5) no

28   admission of liability from Staffmark Investment for the
                                          4
     Case 2:18-cv-02355-WBS-EFB Document 42 Filed 04/29/20 Page 5 of 6

1    allegations made against it in plaintiff’s complaint.          (Id.)

2                The first through fourth Tech-Bilt factors consider

3    whether the agreed upon settlement accurately reflects the

4    settlor’s liability and whether the settlement amount is

5    equitable under the circumstances.       38 Cal. 3d at 499.

6    Settlements need only be “in the ballpark” of the settling

7    party’s proportionate share of liability rather than calculated

8    with exacting mathematical certainty.        Id. at 501 n.9.

9                Here, plaintiff’s Statutory Offer to Compromise was for

10   $110,000.   (Steward Decl., Ex. G.)      Staffmark Investment’s

11   subsequent offer to settle for $70,000 was made after extensive

12   written discovery, witness investigations, and depositions.

13   (Steward Decl. ¶¶ 7-9; Mot. at 13.)       Staffmark Investment

14   maintains it is not liable for any of the injuries alleged in

15   plaintiff’s complaint.     (Mot. at 7, 10.)     However, it recognizes

16   that settling plaintiff’s claims is the most cost-effective means

17   by which to end its involvement in this case.         (Id. at 7.)   While

18   Staffmark Investment claims $70,000 is “much greater” than its

19   potential liability at arbitration, the amount reflects the

20   anticipated litigation costs to end plaintiff’s action with a
21   dispositive motion.     (Mot. at 12.)

22               As the court stressed in Tech-Bilt, it is appropriate

23   for the settling parties to pay less in settlement than they

24   would through the course of litigation.        38 Cal. 3d at 499.      The

25   final settlement, $70,000, is within the reasonable range of

26   liability for Staffmark Investment and was arrived at through
27   arm’s length negotiations.      Accordingly, it satisfies the first

28   four Tech-Bilt considerations.
                                          5
     Case 2:18-cv-02355-WBS-EFB Document 42 Filed 04/29/20 Page 6 of 6

1               Although Staffmark Investment’s motion contains no

2    discussion its financial condition or policy limits, there

3    appears to be no indication of any collusion, fraud, or tortious

4    conduct aimed to injure the interests of non-settling defendants,

5    and counsel for O&M and John Cline have not opposed the present

6    motion.   Accordingly, the relevant Tech-Bilt factors favor a

7    finding of good faith.

8               IT IS THEREFORE ORDERED that Staffmark’s motion for

9    determination of good faith settlement (Docket No. 39) be, and

10   the same hereby is, GRANTED.

11              IT IS FURTHER ORDERED that:

12   1.   The settlement between plaintiff and Staffmark Investment

13        was made in good faith under Cal. Civ. P. § 877.6 and Tech

14        Bilt, Inc. v. Woodward-Clyde & Associates, 38 Cal. 3d 488

15        (1985);

16   2.   Any and all claims or future claims for contribution or

17        indemnity, arising out of the facts alleged in the

18        complaint, and as further identified and provided for in the

19        settlement, regardless of when such claims were asserted or

20        by whom, are barred;
21   3.   Plaintiff’s complaint is dismissed without prejudice as to

22        Staffmark Investment, LLC;

23   4.   Each party will bear its own attorneys’ fees, costs, and

24        expenses.

25   Dated:    April 28, 2020

26
27

28
                                          6
